Case: 12-40559       Document: 00512136940         Page: 1     Date Filed: 02/06/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 6, 2013
                                      No. 12-40559
                                    c/w No. 12-40562                       Lyle W. Cayce
                                   Summary Calendar                             Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

GUADALUPE PALOMARES-VILLAMAR,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:11-CR-720-1
                             USDC No. 1:09-CR-1330-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Guadalupe
Palomares-Villamar (Palomares) has moved for leave to withdraw and has filed
a brief in accordance with Anders v. California, 386 U.S. 738 (1967), and United
States v. Flores, 632 F.3d 229 (5th Cir. 2011). Palomares has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40559    Document: 00512136940     Page: 2   Date Filed: 02/06/2013

                                 No. 12-40559
                               c/w No. 12-40562

record reflected therein. We concur with counsel’s assessment that the appeals
present no nonfrivolous issue for appellate review. Accordingly, counsel’s motion
for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEALS ARE DISMISSED. See 5TH CIR.
R. 42.2.




                                       2